Citation Nr: 1212153	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-41 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Louisville, Kentucky RO has since maintained jurisdiction over the claim.


FINDING OF FACT

The Veteran is service-connected for posttraumatic stress disorder (PTSD), a bilateral hearing loss disability, and tinnitus.  These disabilities do not satisfy the initial threshold level of severity for consideration of a TDIU and referral for extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in March 2009.  This letter advised the Veteran of the information necessary to substantiate his claim  and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The Veteran was afforded VA examinations in April and May 2011.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of determining entitlement to TDIU, as they involved a review of the Veteran's pertinent history and a physical examination of the Veteran and provide opinions with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that his service-connected PTSD and hearing loss disability are of such severity that they render him unemployable and in turn entitle him to a TDIU.  See February 2009 claim.  For the reasons that follow, the Board concludes that a TDIU is not warranted.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, evaluated as 50 percent disabling, a bilateral hearing loss disability, evaluated as noncompensable, and tinnitus, evaluated as 10 percent disabling, for a combined rating of 60 percent.  Although the Veteran has one service-connected disability, PTSD, which is rated as 40 percent or more, his combined rating does not total 70 percent or more.  As such, he does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).  The Board will next consider whether the Veteran should be afforded TDIU on an extraschedular basis.

If the claimant does not meet the minimum percentage rating requirements of § 4.16(a), he or she may still be entitled to the benefit sought where the case presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In this regard, rating boards should submit to the Director of the Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  An assessment for extra-schedular referral requires a full statement of consideration of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id. 

However, the Board itself cannot assign an extra-schedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). See also Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case. See Stanton v. Brown, 5 Vet. App. 563, 570  (1993); Fanning v. Brown, 4 Vet. App. 225, 229   (1993). 

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242   (2008). If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits. In fact, most recently, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C & P determines that an extra-schedular rating is not warranted. Anderson, 22 Vet. App. at 427-8. See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."). 

The Board observes that the Veteran contends that he is unable to work due to his service-connected PTSD and hearing loss disability.  In the Veteran's initial February 2009 claim, he stated that he had last worked as a fireman in August 1994 and that he had to stop working due to his PTSD and bilateral hearing loss disability.

In a July 2009 statement the Veteran stated that he had to stop working as a fireman because he had no circulation in his lower extremities.  He also stated he was suffering from PTSD and had to stop working.  A July 2009 buddy statement also noted the Veteran had problems during war game simulations and he experienced an enormous amount of stress, flashbacks, and anger.

The Board observes the Veteran is receiving Social Security Disability due to his non-service-connected peripheral artery disease and rheumatoid arthritis.  See December 1994 Determination.  A June 1994 statement by the Veteran noted that he was unable to perform his job to the best of his ability due to the hardening of his arteries which caused pain and numbness in his legs.  

At the Veteran's April 2011 VA audiology examination the examiner opined that the degree of the Veteran's hearing loss would not be a detriment to employment.  His rationale was that the Veteran was able to understand speech at a conversational level without hearing aids and he had never requested hearing aids.

At the Veteran's May 2011 VA examination it was noted that he had retired in August 1994 due to the fact that he could not walk.  The examiner opined that the Veteran had an occasional decrease in work efficiency or intermittent periods of inability to perform his occupational tasks due to signs and symptoms of PTSD.  However, she went on to state that he could generally perform satisfactory functioning.  See December 2011 addendum opinion.

Neither the April or May 2011 VA examiners suggested that the Veteran was precluded from obtaining gainful employment due to his PTSD, bilateral hearing loss disability, or tinnitus.  

The Board notes the Veteran believes he cannot work due to his PTSD and bilateral hearing loss disability.  However, while sympathetic to his concerns, the Board finds the April and May 2011 VA examination reports to be more probative.  These opinions reflect a clinical understanding of the Veteran's physical limitations specifically due to his PTSD and bilateral hearing loss disability.  To the extent his PTSD and bilateral hearing loss disability affect the Veteran's employment; the assigned schedular ratings compensate the Veteran for such impairment. There is no credible, competent evidence which establishes that the Veteran's service-connected disabilities results in his unemployability. Therefore, a TDIU rating is not warranted, and referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


